      Case 2:20-cr-00077-WBS Document 79 Filed 09/11/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MIA CRAGER, SBN 300172
     CHRISTINA SINHA, SBN 278893
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700 / F: (916) 498-5710

 6   Attorneys for Defendant
     TIMOTHY MACKEY
 7
 8                    IN THE UNITED STATES DISTRICT COURT

 9                   FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,       )   Case No.   2:20-CR-77-WBS
11                                   )
              Plaintiff,             )   STIPULATION AND ORDER TO CONTINUE
12                                   )   STATUS CONFERENCE
                    vs.              )
13
                                     )   Date: September 21, 2020
14          TIMOTHY MACKEY,          )   Time: 09:00 a.m.
                                     )   Judge: Hon. William B. Shubb
15            Defendant.             )
                                     )
16
           IT IS HEREBY STIPULATED and agreed by and between McGregor
17
     W. Scott, United States Attorney, through Mira Chernick,
18
     Assistant United States Attorney, counsel for Plaintiff, and
19
20   Heather Williams, Federal Defender, through Assistant Federal

21   Defender Christina Sinha, counsel for Mr. Mackey, that the

22   status conference currently set for September 21, 2020 may be

23   continued to November 30, 2020 at 9:00 a.m.

24         Undersigned counsel has newly joined the case and will be

25   handling this matter while co-counsel is on leave.          See ECF No.

26   77.   Defense counsel requires time for investigation and

27   preparation.    Defense counsel believes that failure to grant the

28   requested continuance would deny her the reasonable time

     Stipulation and [Proposed]          -1-            United States v. Mackey,
     Order to Continue Status                                     2:20-CR-77-WBS
     Conference
      Case 2:20-cr-00077-WBS Document 79 Filed 09/11/20 Page 2 of 3


 1   necessary for effective preparation, taking into account the

 2   exercise of due diligence.      The government does not object to

 3   the continuance.

 4        Furthermore, for the purpose of computing time under 18

 5   U.S.C. § 3161 et seq. (Speedy Trial Act), the parties request

 6   that the time period between September 21, 2020 and November 30,

 7   2020, inclusive, be deemed excludable pursuant to 18 U.S.C. §

 8   3161(h)(7)(B)(iv) (Local Code T4), because it results from a

 9   continuance granted by the Court at the defendant’s request,

10   based on a finding that the ends of justice served by granting
11   the continuance outweighs the best interest of the public and
12   Mr. Mackey in a speedy trial.
13
14                                     Respectfully submitted,
15                                     HEATHER E. WILLIAMS
                                       Federal Defender
16
     Date: September 10, 2020          /s/ Christina Sinha
17                                     CHRISTINA SINHA
                                       Assistant Federal Defender
18                                     Attorneys for Defendant
                                       TIMOTHY MACKEY
19
20
21   Date: September 10, 2020          MCGREGOR W. SCOTT
                                       United States Attorney
22
                                       /s/ Mira Chernick
23                                     MIRA CHERNICK
                                       Assistant United States Attorney
24                                     Attorney for Plaintiff
25
26
27
28
     Stipulation and [Proposed]          -2-            United States v. Mackey,
     Order to Continue Status                                     2:20-CR-77-WBS
     Conference
      Case 2:20-cr-00077-WBS Document 79 Filed 09/11/20 Page 3 of 3


 1                                    ORDER

 2        The Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the

 4   parties’ stipulation in its entirety as its order. The status

 5   conference, currently set for September 21, 2020, is continued

 6   to November 30, 2020 at 09:00 a.m.        The time period between

 7   September 21, 2020 and November 30, 2020, inclusive, is excluded

 8   pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) (Local Code T4).

 9
10   IT IS SO ORDERED.
11   Dated:   September 10, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and [Proposed]          -3-            United States v. Mackey,
     Order to Continue Status                                     2:20-CR-77-WBS
     Conference
